Case 1:19-cv-25053-JAL Document 1 Entered on FLSD Docket 12/09/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:19-CV-25053

 CELIA REYES BERMUDEZ,

         Plaintiff,

 vs.

 CGTD ENTERPRISES, INC. f/k/a
 TOUCH BOUTIQUE, INC.,
 CYNTHIA GRIFFITHS, and
 CALVIN GRIFFITHS,

       Defendants.
 ______________________________/

                COMPLAINT FOR FLSA OVERTIME WAGE VIOLATION(S)

       Plaintiff, Celia Reyes Bermudez, sues Defendants, CGTD Enterprises, Inc. f/k/a Touch

 Boutique, Inc., Calvin Griffiths and Cynthia Griffiths, for violating Section 7 of the Fair Labor

 Standards Act of 1938, as amended, 29 U.S.C. §201, et seq. (“the FLSA”), as follows”

                                  Parties, Jurisdiction, and Venue

         1.      Plaintiff, Celia Reyes Bermudez, was and is a resident of Duval County,

 Florida, at all times material, and he is sui juris.

         2.      Plaintiff was an hourly non-exempt employee of Defendants.

         3.      Plaintiff consents to participate in this lawsuit.

         4.      Defendant, CGTD Enterprises, Inc. (“CGTD”), is a Florida for-profit that

 conducts its for-profit business in Florida, and it is sui juris. It maintains its office and principal

 place of business in Miami-Dade County, Florida. CGTD was formerly known as Touch

 Boutique, Inc., which operated out of the same location, with one or more common
                                                        1


                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:19-cv-25053-JAL Document 1 Entered on FLSD Docket 12/09/2019 Page 2 of 6



 officers/directors/owners,    engaged     in   the       same   business,   used   the   same   website

 (www.touchdolls.com), and utilized most if not all of the same workers/employees such that

 CGTD constitutes a continuation of Touch Boutique, Inc.

        5.      Defendant, Calvin Griffiths, was and is an officer, owner, president, and

 operator of CGTD for the relevant time period. He ran its day-to-day operations, had

 supervisory authority over Plaintiff, and was partially or totally responsible for paying Plaintiff’s

 wages. He lives and works in this District.

        6.      Defendant, Cynthia Griffiths, was and is an officer, owner, president, and

 operator of CGTD for the relevant time period. She also ran its day-to-day operations, had

 supervisory authority over Plaintiff, and was partially or totally responsible for paying Plaintiff’s

 wages. She lives and works in this District.

        7.      Defendants were Plaintiff’s direct employers, joint employers and co-employers

 for purposes of the FLSA, as that term “employer” is defined by 29 U.S.C. §203 (d).

        8.      All Defendants employed Plaintiff.

        9.      This Court has jurisdiction over the subject matter of this action pursuant to 29

 U.S.C. § 216(b) and 28 U.S.C. § 1331.

        10.     Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because the corporate Defendant maintains its principal place of business

 in this District, and because most if not all of the operational decisions were made in this District,

 while Plaintiff worked in this District, where payment was to be received.




                                                      2


                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-25053-JAL Document 1 Entered on FLSD Docket 12/09/2019 Page 3 of 6



                                        Background Facts

        11.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 under the Fair Labor Standards Act.

        12.     Defendants have been at all times material engaged in interstate commerce in the

 course of their marketing, advertising, and sale of clothing and fashion accessories which,

 traditionally, cannot be performed without using goods, materials, supplies, and equipment that

 have all moved through interstate commerce.

        13.     Defendants marketed and advertised for sale clothing and fashion accessories

 made outside of the State of Florida to customers located around the United States through their

 e-Commerce website, https://www.touchdolls.com, while using machinery, appliances,

 telephones, computers, computer networking equipment, computer software, telephones,

 telephone equipment, goods and materials that also have moved through interstate commerce

 prior to Defendants’ use of same.

        14.     Defendants also engage in interstate commerce in the course of their submission

 of billings and receipt of payment involving out-of-state payors.

        15.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

        16.     Plaintiff worked for Defendants from June 15, 2017 through and including

 November 22, 2019.

        17.     Plaintiff’s work for Defendants was actually in or so closely related to the


                                                   3


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-25053-JAL Document 1 Entered on FLSD Docket 12/09/2019 Page 4 of 6



 movement of commerce while he worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants.

         18.     Plaintiff worked for Defendants by performing retail sales within Defendants’ store

 of merchandise/clothing/accessories that traveled in interstate commerce prior to arriving at

 Defendants’ store and/or that traveled in interstate commerce after being sold and/or shipped

 by Plaintiff.

         19.     During this time, Plaintiff regularly and routinely engaged in making electronic

 transmissions through the phone and the internet, as well as transmitting credit card information,

 to locations outside of the State of Florida.

         20.     Defendants agreed to pay Plaintiff, Celia Cruz, an hourly rate of $11.00 per hour

 and then an hourly wage of $12.00 per hour until Defendants promoted her to manager and

 paid her a salary in February 2018.

         21.     To the extent that records exist regarding the exact dates of Plaintiff’s

 employment, such records are in Defendants’ exclusive custody.

                                                 Liability

         22.     Prior to her working as a salaried managerial employee, Defendants failed and

 refused to pay Plaintiff overtime wages calculated at time and one and one-half times her regular

 rate(s) of pay, for all hours worked over 40 hours in a given workweek.

         23.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half their regular rate(s) of pay for each of the overtime hours worked prior to

 working as a salaried manager during the three years prior to the filing of this lawsuit.




                                                    4


                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-25053-JAL Document 1 Entered on FLSD Docket 12/09/2019 Page 5 of 6



         24.     Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours she worked prior to being a salaried managerial

 employee violated the Federal Wage Laws of the United States, they intentionally misled Plaintiff

 to believe that Defendants were not required to pay her overtime, and/or Defendants concocted

 a scheme pursuant to which they deprived Plaintiff of the overtime pay earned.

         25.     All conditions precedent were satisfied by Plaintiff or were waived by Defendants.

         26.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

         27.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

 worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

         WHEREFORE Plaintiff, Celia Reyes Bermudez, demands the entry of a judgment in his

 favor and against Defendants, CGTD Enterprises, Inc. f/k/a Touch Boutique, Inc., Calvin

 Griffiths and Cynthia Griffiths, jointly and severally, after trial by jury and as follows:

                 a.       That Plaintiff recover compensatory overtime wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C.

                          § 216(b) – or interest on the unpaid wages if no liquidated damages are

                          awarded;

                 b.       That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                          if the Court does not award liquidated damages;

                 c.       That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                 d.       That Plaintiff recover all interest allowed by law;


                                                      5


                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:19-cv-25053-JAL Document 1 Entered on FLSD Docket 12/09/2019 Page 6 of 6



              e.      That Defendants be Ordered to make Plaintiff whole by providing

                      appropriate overtime pay and other benefits wrongly denied in an amount

                      to be shown at trial and other affirmative relief;

              f.      That the Court declare Defendants to be in willful violation of the

                      overtime provisions of the FLSA; and

              g.      Such other and further relief as the Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiff, Celia Reyes Bermudez, demands a trial by jury of all issues so triable.

       Respectfully submitted this 9th day of December 2019,


                                                       Brian H. Pollock, Esq.
                                                       Brian H. Pollock, Esq. (174742)
                                                       brian@fairlawattorney.com
                                                       FAIRLAW FIRM
                                                       7300 N. Kendall Drive
                                                       Suite 450
                                                       Miami, FL 33156
                                                       Tel: 305.230.4884
                                                       Counsel for Plaintiff




                                                  6


                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
